OPINION
WILSON, Justice.
The trial court convicted Alexandra Pena, the appellant, of possession of a controlled substance, and sentenced her to five-years probation. On appeal, we are asked to decide whether the trial court abused its discretion in denying the appellant’s motion to suppress the contraband, which was found in the appellant’s purse during a search for weapons. We affirm.
Fact Summary
On April 12, 1992, police responded to a shooting at an apartment complex, and found the appellant’s husband, who had been shot once in each buttock, kneeling down over a couch. The victim told police several conflicting stories about who had shot him, including that his wife shot him. Witnesses told police officers after the shooting they saw two men and the appellant running from the apartment. The witnesses described the appellant as carrying a black purse and holding a baby in each arm. When the officers saw the appellant, they approached her to question her. Officer Martinez held the babies, while Officer Davidson searched the appellant. Officer Davidson took the appellant’s purse away from her while he searched her. After finding no weapons on the appellant, Officer Davidson testified he felt the outside of the appellant’s purse to determine whether there was a weapon inside. Officer Davidson testified he felt no weapon from the outside the purse, but then opened it and found cocaine and marijuana inside.
The appellant filed a motion to suppress the contraband taken during the search, but the trial court denied it. The appellant then pled guilty to the felony of possession of a controlled substance.
Scope of the search
In her sole point of error, the appellant contends that the trial court erred in denying her motion to suppress the evidence. The appellant contends that once the police determined from feeling the outside of her purse that it did not contain a weapon, they went beyond the scope of a legal search by opening it and looking inside.
The State argues the police officers believed the appellant had a gun and felt their safety could be in danger, and, therefore, the officers had the right to search inside the purse. The State also contends the officers would be risking their lives if they did not search the purse, but merely felt no weapon from the outside, and gave the purse back, only to find out the appellant had kept a weapon inside.
At the hearing on the motion to suppress, the trial judge is the sole fact finder, and, as such, may believe or disbelieve all, or any part of, any witness’ testimony. Taylor v. State, 604 S.W.2d 175, 177 (Tex.Crim.App.1980); Santos v. State, 822 S.W.2d 338, 339 (Tex.App.—Houston [1st Dist.] 1992, pet. ref'd). It is the trial court’s prerogative to believe the officer’s version of the facts and to disbelieve the defendant’s version. Stephenson v. State, 494 S.W.2d 900, 904 (Tex.Crim.App.1973); Lopez v. State, 663 S.W.2d 587, 591 (Tex.App.—Houston [1st Dist.] 1983, pet. ref'd). On appeal, we will not set aside a trial court’s ruling on a motion to suppress unless the trial court abused its discretion. Meek v. State, 790 S.W.2d 618, 621 (Tex.Crim.App.1990); Barnes v. State, 870 S.W.2d 74, 77 (Tex.App.—Houston [1st Dist.] 1993, pet. ref'd); Santos, 822 S.W.2d at 339.
The law permits reasonable searches for weapons for the protection of police officers when they have a reasonable belief that the individual they are dealing *853with is armed and dangerous.1 Terry v. Ohio, 392 U.S. 1, 27, 30, 88 S.Ct. 1868, 1883, 20 L.Ed.2d 889 (1968); Worthey v. State, 805 S.W.2d 435, 437 (Tex.Crim.App.1991). The test is whether a reasonably prudent person in the circumstances would be warranted in the belief that his safety or that of others was in danger. Terry, 392 U.S. at 29, 88 S.Ct. at 1884. Reasonableness must be measured by “specific reasonable inferences which he is entitled to draw from the facts in light of his experience.” Id. 392 U.S. at 21, 88 S.Ct. at 1880. Whether the standard is met is based on the totality of the circumstances. Sandoval v. State, 860 S.W.2d 255, 259 (Tex.App.—Houston [1st Dist.] 1993, pet. ref'd). To assess the reasonableness of the search of the interior of the appellant’s purse, the record must show “specific, articu-lable facts,” which in light of the officers’ experience and general knowledge warrant a self-protective search for weapons. Worthey, 805 S.W.2d at 438; Anderson v. State, 701 S.W.2d 868, 873 (Tex.Crim.App.1985). The issue in this case is the reasonableness of the search and seizure of the appellant’s purse, not one of probable cause. Worthey, 805 S.W.2d at 436.
The scope of the frisk is generally limited to a patdown of the outer clothing for concealed instruments of assault. Terry, 392 U.S. at 25-26, 88 S.Ct. at 1882. This also extends beyond the person, provided the search is limited to those areas in which a weapon may be placed or hidden and the officers possess a reasonable belief that the occupant is dangerous. Michigan v. Long, 463 U.S. 1032, 1048, 103 S.Ct. 3469, 3480, 77 L.Ed.2d 1201 (1983) (search of passenger compartment of automobiles); Worthey, 805 S.W.2d at 437-38 (search of a purse). We look to the record to determine what the police stated was their reason for looking into the purse.
Police testified they searched the appellant because they did not know whether she was armed. Officer Davidson testified as follows:
[Defense Counsel]: So the primary reason for this search was to protect you and preserve safety; is that correct?
[Officer Davidson]: That’s correct, sir.
[Defense Counsel]: And that was the only reason that you did that, was (sic) stop everything right where it was and make sure nobody else got hurt?
[Officer Davidson]: That, and if there was any evidence in the bag.
The Court of Criminal Appeals has held that a warrantless search of a purse is valid when there are articulable facts in the record that justify an officer’s self-protective search for weapons. Worthey, 805 S.W.2d at 438-39. In Worthey, police described the defendant’s purse as normal in size, which the defendant had over her shoulder. Id. at 437. The police officer justified his opening the purse and searching inside because the defendant turned the purse away from the officer, obstructing the officer’s view of her hand and purse. Id. The officer testified that he pressed the sides of the purse, but he could not feel the center. He said something was definitely keeping his fingers and thumb from touching, that “there could have been a weapon inside.” Id. at 438. The court held the officer’s search of the bag was warranted because of the possibility of a weapon and injury to himself and others. Id.
The dissent insists that since Officer Davidson did not feel a weapon from the outside of the appellant’s purse, he did not have the right to open the purse. We disagree with the legal conclusion reached by the dissent. As an appellate court, we review the trial judge’s ruling on a motion to suppress on an abuse of discretion standard. Meek v. State, 790 S.W.2d 618, 621 (Tex.Crim.App.1990). The evidence presented at trial identified the appellant as a suspect in the shooting — witnesses pointed out the appellant as the victim’s wife, she was seen running from the scene shortly after the shooting with two children in her arms, and the victim identified the appellant, albeit inconsistently, as the shooter. It is only reasonable for the trial judge to believe the officers felt they were dealing with a suspect who was potentially armed and dangerous. Under Worthey, we find the record shows *854specific and articulable facts which warrant the officers self-protective search for weapons.
We affirm.
COHEN, J., requested a vote to determine if the case should be heard en banc, pursuant to Tex.R.Apf.P. 79(d), (e), and 90(e).
OLIVER-PARROTT, C.J., and COHEN, MIRABAL, WILSON and HEDGES, JJ., voted for en banc review.
HUTSON-DUNN, O’CONNOR and ANDELL, JJ., voted against en banc review.
TAFT, J., did not participate.
WILSON, J., filed the opinion of the court in which OLIVER-PARROTT, C.J., and COHEN, MIRABAL and HEDGES, JJ., joined.
O’CONNOR, J., filed a dissenting opinion in which HUTSON-DUNN and ANDELL, JJ., joined.

. Although we discuss the search under Terry standards, we are not to be understood as deciding the officers lacked probable cause to arrest given the appellant was identified as the shooter.